UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 BRETT ANDREW NELSON,

                        Petitioner,

                        v.
                                                     Case No. 21-cv-1169 (CRC)
 DANIEL AUSTIN WALZL,

                        Respondent.


                                  MEMORANDUM OPINION

       Petitioner Brett Andrew Nelson, appearing pro se, has filed a motion under the Federal

Arbitration Act (“FAA”) to “Confirm the Unchallenged Arbitration Award.” ECF No. 1. This

motion fits a “pattern of meritless litigation,” which has resulted in the Tenth Circuit imposing

various restrictions on Nelson’s ability to file new suits. See Nelson v. Gallagher, No. 21-1000,

2021 WL 2179323, at *2 (10th Cir. May 28, 2021). The subject matter of the award he seeks to

confirm is unclear from the documents attached to the motion; the purported underlying contract

consists of a lengthy series of incomprehensible paragraphs which appear to claim that he is

entitled either to unspecified real property in Colorado or to a “social security account.” See

“Lawful Claim of Title, Will, Execution of Will, Declaration of Status, Appointment of Trustees

and Standing Orders For Same,” ECF. No. 4 at 17–32. The arbitration award itself appears to

have been generated by “Brett ‘Eeon’ Jones,” see Final Arb. Award at 6, ECF No. 1-4, an

individual whose work as an arbiter one court has described as trying to “make money by selling

unwitting consumers fraudulent legal documents and also attempting—so far, unsuccessfully—to

dupe a court into confirming one of its awards.” See Satcomm v. PayPal, No. 5:19-mc-10-MTT,

2020 WL 1609503, at *2 n.1 (M.D. Ga. Apr. 1, 2020). Because the arbitration agreement does


                                                 1
not implicate a federal question and because Nelson has not established diversity jurisdiction, the

Court will dismiss this case for want of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

(requiring dismissal of an action “at any time” the court determines that it lacks subject matter

jurisdiction).

        The “primary purpose of the FAA is to ensure that private agreements to

arbitrate are enforced according to their terms.” Stolt-Nielsen S.A. v. AnimalFeeds

Int’l Corp., 559 U.S. 662, 682 (2010). The Act “bestow[s] no federal jurisdiction but

rather requir[es] an independent jurisdictional basis.” Hall St. Assocs., L.L.C. v.

Mattel, Inc., 552 U.S. 576, 582 (2008). In relevant part, the FAA provides:

                 If the parties in their agreement have agreed that a judgment
                 of the court shall be entered upon the award made pursuant to
                 the arbitration, and shall specify the court, then at any time
                 within one year after the award is made any party to the
                 arbitration may apply to the court so specified for an order
                 confirming the award, and thereupon the court must grant
                 such an order unless the award is vacated, modified, or
                 corrected as prescribed in sections 10 and 11 of this title. If
                 no court is specified in the agreement of the parties, then such
                 application may be made to the United States court in and for
                 the district within which such award was made.

9 U.S.C. § 9.

        Nelson alleges that “on or around May 23, 2018, [he] and Respondent [Daniel

Walzl] entered into binding and sealed covenant/contract LAWFUL CLAIM OF TITLE,

WILL, EXECUTION OF WILL, DECLARATION OF STATUS, APPOINTMENT OF

TRUSTEES AND STANDING ORDERS FOR SAME . . . and a Stipulation and

Settlement Agreement of May 21, 2018 Public Record Document 369952 [Alamosa

County].” Mot. ¶ 1 (capitalization and bracket in original). From all indications, no

award was made in the District of Columbia, and any court proceedings took place in



                                                 2
Alamoso County, Colorado, where Mr. Walzl sits as a judge. See https://www.courts.

state.co.us/Courts/County.

       Nevertheless, Nelson filed substantially the same action in the U.S. District

Court for the District of Colorado, which was dismissed for want of subject matter

jurisdiction. In affirming, the Tenth Circuit Court of Appeals agreed that Petitioner’s

“arbitration agreement does not confer subject-matter jurisdiction through 9 U.S.C. §§

9, 12 or Article I § 10 of the U.S. Constitution, because the agreement itself does not

implicate a federal question.” Andrew v. Walzl/Colorado, 829 Fed. App’x 872, 874

(10th Cir. 2020). In addition, the circuit court agreed that diversity jurisdiction was

lacking because “both parties are allegedly citizens of the same state,” id. at 875, which

is a fact unaffected by Nelson’s current address of record in South Carolina. See Final

Arb. Award at 2, ECF No. 1-4 (listing Plaintiff’s citizenship as Colorado); Lopes v.

Jetsetdc, LLC, 4 F. Supp. 3d 238, 241 (D.D.C. 2014) (“Citizenship depends upon

domicile, and, as domicile and residence are two different things, it follows that

citizenship is not determined by residence.”) (citing Shafer v. Children’s Hosp. Soc. of

Los Angeles, Cal., 265 F.2d 107, 122 (D.C. Cir. 1959) (other citations omitted)). A

“judgment that subject matter jurisdiction is lacking constitutes res judicata as to that

jurisdictional issue.” Hall v. Clinton, 143 F. Supp. 2d 1, 5 (D.D.C. 2001), aff’d, 285

F.3d 74 (D.C. Cir. 2002).




                                             3
      Accordingly, the Court will dismiss this matter and close the case. A separate

Order shall accompany this memorandum opinion.




                                                     CHRISTOPHER R. COOPER
                                                     United States District Judge

Date: August 18, 2021




                                          4